Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Gloria on 04/16/2021.
Amended claims
11. (Currently Amended) The surgical room power system of claim [[2]] 1, wherein: the receiver coil is located within a drape covering the patient during the surgical procedure.
12. (Currently Amended) The surgical room power system of claim [[2]] 1, further including: a booster coil; wherein the at least one source of power wirelessly transfers power to the at least one power receiver via the booster coil, with the booster coil wirelessly receiving power from the at least one source of power and wirelessly transferring the power to the at least one power receiver.
60. (Cancelled)
Allowable Subject Matter
Claims 1, 8-22, 24-28, 35, 38-55 & 57-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Kostrzewski et al., Seong et al., Ma et al., Schuele, Ganem et al., Tan et al., Heim et al., Srimohanrajah et al.  and Nelson fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - A surgical room power system comprising: 
wherein the at least one source of power wirelessly transfers power to the at least one power receiver for powering the surgical power consumers 
wherein the source coil is movable within the surgical room and is located within a movable surgical light.
Part of Claim 28 - A method of supplying power to a surgical power consumer in a surgical room, the method comprising: 
wiring at least one source of power to a power source for the surgical room, the at least one source of power comprising a source coil that is movable within the surgical room and located within a movable surgical light
Part of Claim 54 - A medical room power system comprising: 
wherein the source coil is movable within the medical room and is located within a movable medical light.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A surgical room power system comprising: 
at least one source of power wired to a power source for the surgical room, the at least one source of power being wired to a surgical room and comprising a source coil; 
at least one power receiver that comprises a receiver coil; and 
a surgical power consumer wired to the at least one power receiver, the surgical power consumer being configured to assist a surgeon during a surgical procedure on a patient; wherein the at least one source of power wirelessly transfers power to the at least one power receiver for powering the surgical power consumers 

Claim 28 - A method of supplying power to a surgical power consumer in a surgical room, the method comprising: 
providing a surgical patient; 
conducting a surgical procedure on the surgical patient; 
wiring at least one source of power to a power source for the surgical room, the at least one source of power comprising a source coil that is movable within the surgical room and located within a movable surgical light; 
providing at least one power receiver, the at least one power receiver comprising a receiver coil; 
wiring the surgical power consumer to the at least one power receiver, the surgical power consumer being configured to assist a surgeon during the surgical procedure on the patient; and 
wirelessly transferring power from the at least one source of power to the at least one power receiver for powering the surgical power consumer.
Claim 54 - A medical room power system comprising: a source of power wired to a power source for a medical room, the source of power being wired to the medical room and comprising a source coil; 
a power receiver that comprises a receiver coil; and 
a medical power consumer wired to the power receiver, the medical power consumer being configured to assist a physician during a medical procedure on a patient; 

wherein the source coil is movable within the medical room and is located within a movable medical light.
Allowed Claims
Independent Claims 1, 28 & 54 are allowed along with dependent claims 8-22, 24-27, 35, 38-53 and 57-59.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836